Document 133-23 Filed 12/02/19 Page 1 of 3 PagelD #: 1364
. W-2-114

Case 1:15-cr-00213-SJ
REV 06/12

July 15, 2019

Department of

Social Services

Hi Resources

Administration Title: Caseworker (OC)

Oe aie Tenure of Employment: Probable Permanent
Exam#: 3338

Salary: $40,275 (New Hire)
$46,316 (Working with a city
agency for 2 years or longer)

Location: Citywide

ASIA M. SIDDIOUI
161-33 84TH ROAD
JAMAICA. NY 11432-0000

List# 326.00

Your name has been certified by the NYC Department of Citywide Administrative Services to this Agency for
possible appointment/promotion to the position listed above. Interviews have been scheduled at a pre-selection
hiring pool in the Civil Service List Hire Division of the Department of Homeless Services.

Please report to 4 World Trade Center, New York, NY 10007, 32nd Floor on:
Date: Monday, August 5, 2019 Time: Promptly @ 8:30:00 AM
Please note that you will not be allowed to enter the building until 8:30 AM.
(Located on Greenwich Street between Liberty Street and Cortlandt St.)

If you would like to be considered for this position, you must appear for the scheduled interview, even if you

are provisionally employed in this department.
Please bring the following with you to the interview:

- Two working pens with black ink, and this notice.

- Current Resume

- Valid State ID
- Must have an active e-mail address.

Be prepared to spend the entire day. You must be present for the whole session. Proper business attire

recommended.
If you do not wish to be considered for the position, please complete the declination form on the reverse side

of this letter. (See other side).

If you fail to report to the scheduled interview, er if you decline the position, your name will be removed
from the certification. You may request restoration to the list by writing to the NYC Department of .
Citywide Administrative Services (DCAS), Certification Division, Municipal Building, 1 Centre Street —
21st floor, New York, N.Y. 10007. If DCAS approves your request, you may be placed back on the list for

re-certification.
If you need additional information at this time, call Barry Ling (929) 221-5470/lingb@hra.nyc.gov or Miriam Milan at (929)

221-5463/milanm@dss.nyc.gov
Candidates can request a reasonable accommodation at any time prior to the Hiring Pool date. Determinations

are made on a case-by-case basis. Please submit your request to CivilServicelnquiries@dss.nyc.gov.

 
Case 1:15-cr-00213-SJ Document 133-23 Filed 12/02/19 Page 2 of 3 PagelD #: 1365

W-2-114

—

Department o
Social Services May 24, 2019

Human Resources

Administration Title: Caseworker (OC)

t of
Helene Seiora Tenure of Employment: Probable Permanent

Exam#: 3338
Salary: $40,275 (New Hire)

$46,316 (Working with a city
agency for 2 years or longer)

 

Location: Citywide

ASIA M. SIDDIOUI

161-33 84TH ROAD
JAMAICA. NY 11432-0000
List# 326.00

Your name has been certified by the NYC Department of Citywide Administrative Services to this Agency for
possible appointment/promotion to the position listed above. Interviews have been scheduled at a pre-selectior
hiring pool in the Civil Service List Hire Division of the HRA/Department of Social Services.

- Please report to 4 World Trade Center, New York, NY 10007, 32nd Floor on:

Date: Friday, May 31, 2019 Tinie: Prommtly @ 8:30:00 AM

Please note that you will net be aliowed to enter the building until 8:30 AM.
(Located on Greenwich Street between Liberty Street and Cortlandt St.)

If you would like to be considered for this position, you must appear for the scheduled interview, even if you
are provisionally employed in this department.
Please bring the following with you to the interview:

- Two working pens with black ink, and this notice.
- Current Resume
- Valid State ID

- Must have an active e-mail address.

Be prepared to spend the entire day. You must be present for the whole session. Proper business attire
recommended.

If you do not wish to be considered for the position, please complete the declination form on the reverse side
of this letter. (See other side). .

If you fail to report to the scheduled interview, or if you decline the position, your name will be remove
from the certification. You may request restoration to the list by writing to the NYC Department of
Citywide Administrative Services (DCAS), Certification Division, Municipal Building, 1 Centre Street -

21st floor, New York, N.Y. 10007. If DCAS approves your request, you may be placed back on the list !
re-certification.

If you need additional information at this time, call Barry Ling (929) 221-5470/li iri i 2
231-5463 /inilanm@das.nye-gov try Ling (929) O/lingb@hra.nyc.gov or Miriam Milan at (92

Candidates can request a reasonable accommodation at any time prior to the Hiring Pool date. Determinations
are made on a case-by-case basis. Please submit your request to CivilServiceInquiries@dss.nyc.gov
Case 1:15-cr-00213-SJ

Document 133-23 Filed 12/02/19 Page 3 of 3 PagelD #: 1366

 

 

. W-2-114
Department of
Social Services July 12, 2019
Human Resources :
Adminstrator Title: CASEWORKER (OC)
Department of
Homeless Services Tenure of Employment: Probable Permanent
Exam#: 3338
Salary: $40,275 (New Hire)
$46,316 (Working with a city
agency for 2 years or longer)
Location: Citywide
ASIA M. SIDDIOUI |
161-33 84TH ROAD

JAMAICA, NY 11432-0000
List# 326.00
Your name has been certified by the NYC Department of Citywide Administrative Services to this Agency for

possible appointment/promotion to the position listed above. Interviews have been scheduled at a pre-selection
hiring pool in the Civil Service List Hire Division of the HRA/Department of Social Services.

Please report to 4 World Trade Center, New York, NY 10007, 32nd Floor on:

Date: Wednesday, July 24, 2019 Time: Promptly @ 8:30:00 AM
Please note that you wii! not 52 s!iswed to enter the building until 8:30 AM.
(Located on Greenwich Street between Liberty Street and Cortlandt St.)

If you would like to be considered for this position, you must appear for the scheduled interview, even if you
are provisionally employed in this department.
Please bring the following with you to the interview:

- Two working pens with black ink, and this notice.

- Current Resume
- Valid State ID .
- Must have an active e-mail address.

Be prepared to spend the entire day. You must be present for the whole session. Proper business attire .
recommended.

If you do not wish to be considered for the position, please complete the declination form on the reverse side
of this letter. (See other side).

If you fail to report to the scheduled interview, or if you decline the position, your name will be removed
from the certification. You may request restoration to the list by writing to the NYC Department of
.Citywide Administrative Services (DCAS), Certification Division, Municipal Building, 1 Centre Street —

21st floor, New York, N.Y. 10007. If DCAS approves your request, you may be placed back on the list for
re-certification.

If you need additional informati is ti i

, . nd s
sone mi stevia oe won time, call Sharon Smith (929) 221-5477/smithshar@hra.nyc.gov or Miriam Milan
Candidates can req

uest a reason
are made on a case able accommod

ation at any time pri iri Fl
-by-case basis. Please submi y prior to the Hiring Pool date. Determinations

t your request to CivilServicelnquiries@dss.nyc.gov.
